ROBB, Judge,
concurring.
I concur fully in the majority opinion. I write separately only to emphasize that although the trial court may not have specifically stated in its findings of fact and conclusions of law that it considered Father’s ability to pay toward C.H.W.’s extraordinary educational expenses, the trial court had Father’s current income and income history before it and knew the parties’ circumstances and the circumstances surrounding this case, and in ordering Father to pay 47% of the educational expense, clearly determined that Father was able to do so. Moreover, I note that pursuant to 15 U.S.C. section 1673, up to 50% of Father’s weekly disposable income could be garnished to enforce a support order. 15 U.S.C. § 1673(b)(2)(A). Although we are not here dealing with a garnishment order, this section would support the inference that Father’s total obligation, which approaches that 50% mark but does not exceed it, is not per se an unreasonable amount.